

114 S364 IS: Support Theaters in America Growth and Expansion Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 364IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Blunt (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend tax incentives to certain live theatrical
			 performances, and for other purposes.1.Short
 titleThis Act may be cited as the Support Theaters in America Growth and Expansion Act or the STAGE Act.2.Expensing of
 qualified productions(a)ExtensionSubsection (f) of section 181 of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2016.(b)Application to
			 live productions(1)In
 generalParagraph (1) of section 181(a) of the Internal Revenue Code of 1986 is amended by inserting , and any qualified live theatrical production, after any qualified film or television production.(2)Conforming
 amendmentsSection 181 of such Code is amended—(A)by inserting or any qualified live theatrical production after qualified film or television production each place it appears in subsections (a)(2), (b), and (c),(B)by inserting or qualified live theatrical productions after qualified film or television productions in subsection (f), and(C)by inserting and live theatrical after film and television in the heading.(c)Qualified live
 theatrical productionSection 181 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsections (e) and (f), as amended by subsections (a) and (b), as subsections (f) and (g), respectively, and(2)by inserting after subsection (d) the following new subsection:(e)Qualified live
 theatrical productionFor purposes of this section—(1)In generalThe term qualified live theatrical production means any production described in paragraph (2) if 75 percent of the total compensation of the production is qualified compensation (as defined in subsection (d)(3)).(2)Production(A)In
 generalA production is described in this paragraph if such production is a live staged production of a play (with or without music) which is derived from a written book or script and is produced or presented by a commercial entity in any venue which has an audience capacity of not more than 3,000 or a series of venues the majority of which have an audience capacity of not more than 3,000.(B)Touring
 companies, etcIn the case of multiple live staged productions—(i)for which the election under this section would be allowable to the same taxpayer, and(ii)which are—(I)separate phases (within the meaning of section 469(g)(4)(B)) of a production, or(II)separate simultaneous stagings of the same production in different geographical locations (not including multiple performance locations of any one touring production),each such live staged production
 shall be treated as a separate production.(C)ExceptionA production is not described in this paragraph if such production includes or consists of any performance of conduct described in section 2257(h)(1) of title 18, United States Code..(d)Effective
			 dates(1)In
 generalThe amendments made by this section shall apply to productions commencing after December 31, 2014.(2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience.3.Dispositions of
			 interest in theatrical productions as passive activity(a)In
 generalSubsection (g) of section 469 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Special rule
				for interest in qualified live theatrical productions(A)In
 generalIn the case of an interest in a qualified live theatrical production (as defined in section 181(e)(1)) as a passive activity—(i)each phase of such production shall be treated separately for purposes of this subsection, and(ii)the termination of any phase of such production in which the taxpayer holds an interest as a passive activity shall be treated as a disposition of such taxpayer's entire interest in such passive activity.(B)PhaseFor purposes of subparagraph (A), the term phase with respect to any qualified live theatrical production refers to each of the following, but only if each of the following is treated as a separate activity by the taxpayer for all purposes of this title:(i)The initial staging of a live theatrical production.(ii)Subsequent additional stagings or touring of such production which are produced by the same producer as the initial staging.(iii)Disposition of copyrights, licensing rights, or subsidiary rights in connection with such production..(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.